NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0114n.06

                                       Case No. 18-3811

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Mar 12, 2019
UNITED STATES OF AMERICA,                          )                        DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellee,                         )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE NORTHERN DISTRICT OF
STEPHEN GALES,                                     )       OHIO AT AKRON
                                                   )
       Defendant-Appellant.                        )




BEFORE: KEITH, STRANCH, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. In this case, the defendant argues that his

conviction for assault on a peace officer is not a crime of violence for sentencing purposes.

However, he acknowledges that in United States v. Evans, 699 F.3d 858, 863 (6th Cir. 2012), this

Court held that a conviction for assault on a peace officer, in violation of Ohio Rev. Code.

§ 2903.13 (A)(1) and (C)(3) (the same code the defendant violated), is a crime of violence under

United States Sentencing Guidelines § 2K2.1. Because a panel of this Court cannot overturn

Evans, and there is no “intervening decision of the Supreme Court” that does so, we are not at

liberty to find in the defendant’s favor, regardless of how persuasive his position may be. United

States v. Havis, 907 F.3d 439, 442 (6th Cir. 2018). For that reason alone, we AFFIRM.